                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     CARL A.R. HITLER,                               Case No. 19-cv-05689-WHO (PR)
                                         aka CARL RENOWITZKY,
                                   8                   Plaintiff,                        ORDER OF DISMISSAL
                                   9             v.
                                  10
                                         ENTIRE UNITED STATES,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Plaintiff sent a letter to the Court complaining about several matters. Because a
                                  14
                                       letter cannot initiate a legal action, the Court sent a Clerk’s Notice advising him to file a
                                  15
                                       complaint on the proper form (and an application to proceed in forma pauperis) by
                                  16
                                       October 18, 2019. Plaintiff has failed to comply with the Clerk’s Notice. Accordingly, the
                                  17
                                       action is DISMISSED (without prejudice) for failing to comply with the Clerk’s Notice
                                  18
                                       and for failing to prosecute, see Federal Rule of Civil Procedure 41(b).
                                  19
                                              Because this dismissal is without prejudice, plaintiff may move to reopen. Any
                                  20
                                       such motion must contain (i) a complaint on this Court’s form; and (ii) a complete
                                  21
                                       application to proceed in forma pauperis (or full payment for the $400.00 filing fee).
                                  22
                                              The Clerk shall enter judgment in favor of defendant and close the file.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: October 30, 2019
                                  25                                                      _________________________
                                                                                          WILLIAM H. ORRICK
                                  26                                                      United States District Judge
                                  27
                                  28
